DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-7) in the reply filed on 11/15/2021 is acknowledged.  Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 16 is indefinite because there is an inconsistency within the claim.  Claim 16 initially indicates that the subcombination, a clip element, is being claimed.  However, later the claim contains positive limitations directed towards the conductor arrangement and the busbar, suggesting that applicant intends to claim the combination of the clip element, the conductor arrangement and the busbar.  Applicant is required to amend the language of the claim to be consistent with the subject matter intended.  
The Examiner acknowledges Applicant’s remarks, that the claims are drawn to the element(s) stated in the preamble (i.e. the clip element, for example) and that the fact that the claim recites additional elements and how the clip interacts with these additional elements, “does not imply that these additional elements are part of” the claimed element in the preamble.  For the purpose of examination, it is assumed that assumed that claim 16 is drawn to a clip element (intended to be used with a conductor arrangement and a busbar).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended. 
The scope of claim 17 is indefinite because there is an inconsistency within the claim.  Claim 17 initially indicates that the subcombination, a busbar, is being claimed.  However, later the claim contains positive limitations directed towards the conductor arrangement and the clip element, suggesting that applicant intends to claim the combination of the clip element, the conductor arrangement and the busbar.  Applicant is required to amend the language of the claim to be consistent with the subject matter intended.  
For the purpose of examination, it is assumed that assumed that claim 17 is drawn to a busbar (intended to be used with a conductor arrangement and a clip element).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended. 
The scope of claim 18 is indefinite because there is an inconsistency within the claim).  Claim 18 initially indicates that the subcombination, a conductor arrangement, is being claimed.  However, later the claim contains positive limitations directed towards the clip element and the busbar, suggesting that applicant intends to claim the combination of the clip element, the conductor arrangement and the busbar.  Applicant is required to amend the language of the claim to be consistent with the subject matter intended.  
For the purpose of examination, it is assumed that assumed that claim 16 is drawn to a clip element (intended to be used with a conductor arrangement and a busbar).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7,374,423).  
Regarding claim 16, Hsu discloses a clip element (3), comprising: a first spring limb (32) [for] bearing on a bottom side of a busbar (intended use); a second spring limb (31) [for] resting on a top side of a conductor arrangement (intended use), the conductor arrangement is a stack including a first current-conducting plate and a second current-conducting plate; and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb [to] press the busbar and the conductor arrangement against one another at a first contact area of the busbar and a second contact area of the conductor arrangement to create a mechanical connection between the busbar and the conductor arrangement (intended use, Fig. 2), the second contact area is arranged on a bottom side of the first current-conducting plate, the second spring limb [to] exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 17, Hsu discloses a busbar (2) for a connection arrangement, comprising: a first contact area [for] abutting a second contact area of a conductor arrangement (1, intended use) and [to] electrically connected to the conductor arrangement, the conductor arrangement is a stack including a first current-conducting plate and a second current-conducting plate, the second contact area is arranged on a bottom side of the first current-conducting plate, [the busbar intended to be use with] a clip element (3) having a first spring limb (32) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the conductor arrangement, and a connecting section (between 31 and 32) connecting the first spring limb and the second spring limb presses the busbar and the conductor arrangement against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the conductor arrangement (Fig. 2); the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area.  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suetani et al. (WO 2012/118047).  
Regarding claim 18, Suetani discloses (in Figs. 3A and 3B) a conductor arrangement (1) for a connection arrangement, comprising: at least one current-conducting plate (111/11A) having a first contact area (at 12) [for] abutting a second contact area of a busbar (intended use), the at least one current-conducting plate [to be] electrically connected to the busbar (intended use), the conductor arrangement is a stack including a first current-conducting plate (11A) and a second current-conducting plate (second 11A), the second contact area is arranged on a bottom side of the first current-conducting plate, [the conductor arrangement intended to be use with] a11.15.21/8837525_1-4-U.S. Serial No.: 17/031,036 Reply to Restriction Requirement of September 15, 2021clip element having a first spring limb bearing on a bottom side of the busbar, a second spring limb resting on a top side of the at least one current-conducting plate, and a connecting section connecting the first spring limb and the second spring limb presses the busbar and the at least one current-conducting plate against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the at least one current-conducting plate (intended use), the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Suetani et al. (WO 2012/118047).
Regarding claim 1, Hsu an electrical connection arrangement, comprising: a busbar (2) having a first contact area; a conductor arrangement (1) having a second contact area abutting the first contact area and electrically connecting the conductor arrangement to the busbar, the conductor arrangement including at least one current-conductor plate (1); and a clip element (3) having a first spring limb (32) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the conductor arrangement, and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb press the busbar and the conductor arrangement against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the conductor arrangement (Fig. 2).  
Suetani teaches a conductor arrangement that is a stack including a first current-conducting plate (11A) and a second current-conducting plate (second 11A), the second contact area is arranged on a bottom side of the first current-conducting plate.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a conductor arrangement with multiple conducting plates, as taught by Suetani, in order to improve thermal dissipation on the conductor arrangement.  
Hsu, as modified by Suetani, discloses that the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area.  
Regarding claim 2, Hsu discloses the second contact area having at least one surface structure (11) interacting with a complementary surface structure (21) on the first contact area in an assembled state of the electrical connection arrangement to interlock the conductor arrangement and the busbar.  
Regarding claim 3, Hsu discloses the surface structure on the second contact area being a stud-like (11) or cup-like raised portion.  
Regarding claim 4, Hsu discloses the complementary surface structure on the first contact area being a corresponding recess (21).  
Regarding claim 7, Hsu, as modified by Suetani, discloses that the first current-conducting plate has a cup-like surface structure that forms a recess on a top side of the first current-conducting plate.  
Regarding claim 8, Hsu, as modified by Suetani, discloses that the recess of the first current-conducting plate forms an interlocking receptacle for a stud-like or a cup-like surface structure of the second current-conducting plate arranged directly above the first current-conducting plate.  
Regarding claim 14, Hsu discloses the busbar being a busbar of a battery assembly having a plurality of batteries (intended use).  
Regarding claim 15, Hsu discloses the at least one current-conducting plate being a current-tapping plate for a battery of the battery assembly (intended use).  
Regarding claim 19, Hsu discloses the first spring limb (32) and the second spring limb (31) each have a first section (closer to the base/connection section) extending from the connecting section and a second section (ends away from the base/connection section extending from the first section to an end, the second sections each have a flat contact-pressure area extending to the end (linear flat contact pressure area that contact 1 and 2, respectively).  
Regarding claim 20, Hsu discloses the first sections being bent in relation to each other and do not contact the busbar or the conductor arrangement (by their concave shape, see Fig. 2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
The Examiner acknowledges Applicant’s remarks regarding claims 16-18, that the claims are drawn to the element(s) stated in the preamble (i.e. the clip element, for example) and that the fact that the claim recites additional elements and how the clip interacts with these additional elements, “does not imply that these additional elements are part of” the claimed element in the preamble.  For the purpose of examination, it is assumed that assumed that claim 16 is drawn to a clip element (intended to be used with a conductor arrangement and a busbar).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended. 
Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
In response to Applicant's arguments regarding claims 16 and 17, please note that while the claims are drawn to a clip element and a busbar, respectively.  The structure of the conductor arrangement does not convey any further structural limitation to the clip element or the busbar.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833